Title: From James Madison to Thomas Jefferson, 3 September 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sep. 3. 1802
I have duly recd. yours of the 30th. Ulto. with the several papers to which it refers. I have directed the commissions for Shore & Bloodgood to be made out, and have sent the extract from Clark’s letter as you required to Genl. Dearborn. He had however been made acquainted with it by Mr. Brent, before the letter was forwarded to me. May it not be as well to let the call for the Dockets be a rule of Congress, as there is no specific appropriation for the expence, and a regular call by the Ex. might not be regarded as within any contingent fund? to this consideration it may be added that the Ex. have no power over the Clerks of the Courts, & that some of them might refuse to comply from a dislike to the object. When the object was not known, there was a manifest repugnance in some instances. Your final determination in the case shall be pursued. I have thought also that it might be as well to postpone till the reassembling at Washington any general regulation with regard to the appointment of Commissioners of Bankruptcy; but shall in this case also cheerfully conform to your pleasure.
Mr. Brent informs me that he has sent you copies of Eaton’s letter of May 25–27. & Cathalan’s of June 10. It does not seem necessary that the communications of the former should be made the subject of further instructions till we receive further accts from other sources. Thornton you will see is renewing the subject of the Snow Windsor; May he not be told that the remedy lies with the Courts, and not with the Ex. The absence of the Vessel can no more be a bar to it, than the sale was. It seems proper however that the irregularity in sending the vessel out without the legal clearance should be prosecuted. The law is I believe defective on this point. The Correspondent referred to in Steel’s letter is, I take it, Mr. Brown the Kentucky Senator. Yours with respectful attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 5 Sept.



   
   See Edward Thornton to JM, 27 Aug. 1802.



   
   See John Steele to JM, 20 June 1802, and n. 1.


